Citation Nr: 0934476	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a surgical scar of the right hand (claimed as 
right hand locking pain with numbness).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to 
January 2006 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2009.


FINDING OF FACT

The Veteran's service-connected surgical scar is not shown to 
affect an area of the right hand 144 inches or greater; nor 
has it been shown to cause any limitation of motion in the 
right hand.  There is no tenderness on examination, 
instability, or limitation of function.  No numbness or 
tingling has been clinically associated with the scarring.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the residuals of a surgical scar of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his disability.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  However, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letter, the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

The Board is aware that the July 2005 letter concerned the 
Veteran's initial service connection claim, not the increased 
rating claim.  However, the current appeal arose upon the 
grant of service connection in March 2006.  The question of 
whether a further VCAA letter for such a "downstream" issue 
is required was addressed by the VA Office of General Counsel 
in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in August 2008.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a March 2006 rating decision, the RO granted service 
connection for the Veteran's surgical scar of the right hand.  
The RO assigned a non-compensable evaluation for the 
disability under Diagnostic Code (DC) 7802, the criteria for 
evaluating superficial scars.  38 C.F.R. § 4.118.  

Under DC 7802, a 10 percent evaluation is assigned when a 
superficial scar, not on the head, face, or neck, covers an 
area or areas of 144 square inches (929 sq. cm) or greater.  
38 C.F.R. § 4.118. 

Superficial unstable scars or scars that are tender on 
examination can be rated 10 percent disabling.  Other scars 
can be rated on limitation of function.  38 C.F.R. § 4.118, 
DC 7803, 7804, 7805.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

In the August 2005 VA examination, the examiner recorded the 
medical history associated with the Veteran's disabilities, 
including his surgical scar.  The Veteran described pain in 
his right hand, rated 7/10 in intensity, two times per week 
from overexertion.  He reported no complications, numbness or 
tingling.  The examiner observed a well healed, non-keloid 
scar.  The scar, 1 inch in length, was located on the 
lateral/distal aspect of the right hand.

Objective examination confirmed these observations, a 1-inch 
scar on the right lateral distal upper extremity.  The 
Veteran was diagnosed with a well healed, nonkeloid scar on 
the right hand/wrist.  Right hand condition was listed as a 
"problem associated with the diagnosis."  However, there 
were no noted effects from the scar disability on the 
Veteran's usual occupation or activities of daily living.

In an October 2008 VA hand, thumb and fingers examination, 
the examiner noted that the Veteran had a history of graft 
harvesting site from the back of his right hand.  The Veteran 
reported that he worked as an aircraft mechanic and part of 
his responsibilities included taking inventory.  The Veteran 
reported that he would get some pain over the scar region 
whenever he wrote something.

Objectively, the scar was well-healed, 1-inch in length, 
mobile, nontender, nonadherent to deep tissue and without 
keloid formation.  The Veteran was able to oppose all distal 
phalanxes to mid palmar crease.  His hand structure was 
preserved.  The examiner's diagnostic impression was benign 
scar, as a result of his graft site with no complications at 
this point.

Given its review of the record, the Board finds that a 
compensable evaluation for the Veteran's service-connected 
surgical scar of is not warranted.  In this regard, the Board 
observes findings of the October 2008 VA examination which 
showed the Veteran could oppose all distal phalanxes to mid 
palmar crease and his hand structure was preserved.  The 
examiner concluded that there was no complication associated 
with the Veteran's 1-inch right hand surgical scar.  There is 
no showing of tenderness on examination, limitation of 
function, or instability.  For these reasons, a compensable 
evaluation for the service-connected right hand surgical scar 
is not warranted in this case.

The Veteran has complained of locking pain and numbness in 
the hand.  Neither of the examiners who have evaluated the 
scarring have found that the residuals include these 
complaints.  As such, there is no basis for a compensable 
rating based on these complaints.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected right hand surgical scar markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial compensable evaluation for the residuals of a 
surgical scar of the right hand (claimed as right hand 
locking pain with numbness) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


